Citation Nr: 1018924	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for a left leg 
disorder.

8.  Entitlement to service connection for a right great toe 
disorder.

9.  Entitlement to a total rating based on individual 
unemployability.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

The issue of whether and material evidence has been submitted 
to reopen the issue of entitlement to service connection for 
a chronic back disorder; the service connection claims for 
posttraumatic stress disorder (PTSD), hypertension, and a 
sleep disorder; and the claim of entitlement to a total 
rating based on individual unemployability (TDIU), come 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The claims of entitlement to service connection for left leg, 
left hip and right great toe disorders come before the Board 
on appeal from an April 2004 rating decision by the RO in 
Little Rock, Arkansas.  

The claim of entitlement to service connection for tinnitus 
comes before the Board on appeal from a March 2005 rating 
decision by the RO in Little Rock, Arkansas.



The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD and the claims of entitlement to service connection for 
a right leg disorder and bilateral lower extremity cold 
injury residuals were reasonably raised by the Veteran during 
the March 2005 Board hearing.  These reasonably raised issues 
were deemed inextricably intertwined with the other 9 issues 
on appeal and, thus, were remanded in August 2005 in order 
for the Appeals Management Center (AMC), to adjudicate the 
reasonably raised claims after the appropriate development 
had been conducted.  The other 9 issues were also remanded in 
order for the AMC to conduct additional development.  In 
March 2008, the Board remanded all of the Veteran's claims 
because it determined that the AMC did not substantially 
comply with the directives of the August 2005 remand.  The 
Veteran's claims have been remitted to the Board again for 
further appellate review.

The appeal is again remanded to the AMC in Washington, DC.


REMAND

As alluded to in the Introduction, the Veteran asserted that 
service connection was warranted for a right leg disorder and 
bilateral lower extremity cold injury residuals during the 
March 2005 Board hearing.  He also tacitly asserted that new 
and material evidence had been received to reopen his claim 
of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  The Board found that 
these reasonably raised claims were inextricably intertwined 
with the 9 claims that were then before the Board.  The fact 
that issues are inextricably intertwined does not establish 
that the Board has jurisdiction over those issues, only that 
the Board cannot fairly proceed while there are outstanding 
matters that must be addressed by the RO in the first 
instance.  In the August 2005 remand, the Board instructed 
the AMC to develop and adjudicate the reasonably raised 
issues prior to addressing the other 9 issues.  



The Board also instructed the AMC to conduct additional 
development for the other 9 issues.  Specifically, the Board 
directed the AMC to (1) obtain the Veteran's service 
personnel records from the National Personnel Records Center; 
(2) ask the Veteran to identify relevant treatment records; 
(3) ask the Veteran to submit or identify evidence of an 
inservice personal assault; (4) obtain the Veteran's 
treatment records from the United States Medical Center for 
Federal Prisoners; and (5) obtain the Veteran's treatment 
records that were not already of record from the VA Medical 
Center in Little Rock, Arkansas, dated after April 2004.

In March 2008, after the Veteran's claims had been remitted, 
the Board remanded the Veteran's claims because it found that 
the directives of the August 2005 remand had not been 
complied with substantially.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Specifically, the AMC requested the 
Veteran's records from the federal Bureau of Prisons (BOP), 
but the BOP refused to release them.  The BOP's response 
indicated that the AMC had not used a Department of Justice 
authorized release form that was required under BOP 
procedure.  The BOP included a copy of the correct form in 
its reply.  The AMC forwarded the release to the Veteran in 
November 2006, which he returned that same month.  The AMC 
took no further action to obtain the records from the BOP.  
To satisfy the directives of the August 2005 remand, Board 
found that these records must be obtained from the BOP.  The 
Board further found that the AMC failed to address the August 
2005 remand directives concerning the claims that were 
reasonably raised during the March 2005 Board hearing.  Id.  
The Board found no indication in the claims file that the 
directed development or adjudication of the claims had been 
accomplished.  The Board also directed the AMC to obtain all 
documents, including the underlying exhibits, associated with 
the Veteran's claim for Social Security Administration (SSA) 
benefits.  If these documents or exhibits were unavailable, 
the AMC was directed to obtain a formal finding of 
unavailability.  The Board further directed the AMC to obtain 
all of the Veteran's records concerning audiological 
treatment dated in and after 1996.

Based on a longitudinal review of the Veteran's claims file, 
the Board finds that the AMC obtained the Veteran's treatment 
records from the BOP and all of his audiological treatment 
records dated in and after 1996.  Further, the Board finds 
that the AMC requested all documents associated with the 
Veteran's claim for SSA benefits.  In response to said 
request, the AMC received a copy of an administrative law 
judge's order of dismissal of the Veteran's claim and also 
received a formal finding that the documents associated with 
the Veteran's claim for SSA benefits had been destroyed and 
were, thus, unavailable.  

However, the Board further finds that the claims file 
contains no indication that the AMC addressed the claims that 
the Veteran reasonably raised during the March 2005 Board 
hearing.  AMC compliance with Board directives is neither 
optional nor discretionary.  Id.  The Board is obligated by 
law to ensure that the AMC complies with its directives and, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.   Id.  As such, the Board must remand the 
Veteran's claims in order for the AMC to develop and 
adjudicate the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD and the claims of entitlement to service connection for 
a right leg disorder and bilateral lower extremity cold 
injury residuals.  The reasonably raised claims have been 
previously determined by the Board to be inextricably 
intertwined with the 9 claims presently before the Board and, 
thus, the reasonably raised claims must be adjudicated before 
the Board can fairly proceed on the other 9 issues.

Accordingly, the case is remanded for the following action:

1.  The AMC must development and 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen the Veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder other than PTSD and 
the claims of entitlement to service 
connection for a right leg disorder and 
bilateral lower extremity cold injury 
residuals.  The Veteran and his 
representative must be informed in writing 
of the resulting decision and his 
associated appellate rights.  The issues 
are not on appeal unless there is a notice 
of disagreement and a substantive appeal 
as to each issue.

2.  The AMC must then readjudicate the 
issues of whether new and material 
evidence has been received to reopen the 
issue of entitlement to service connection 
for a back disorder; entitlement to 
service connection for tinnitus, PTSD, 
hypertension, a sleep disorder, a left hip 
disorder, a left leg disorder, and a right 
great toe disorder; and entitlement to 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be issued a 
supplemental statement of the case and 
must be given an adequate opportunity to 
respond thereto.

3.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board or by the United States Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

